REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark 
This Office Action is in response to applicant’s amendment filed after final rejection on March 11, 2021, which would be entered into the file.  
By this amendment, the applicant has amended claims 1, 7 and 12 and has canceled claim 22.  
Claims 1-5, 7-10, 12-14 and 16-21 remain pending in this application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered,  none has disclosed a privacy film that is comprised of privacy gates to partially block content displayed by a display panel when the privacy film is adjacent to the display panel, wherein the privacy gates located in a central region of the privacy film are shorter than the privacy gates located laterally and wherein the privacy gates ascend in length from the central region of the privacy film to lateral regions of the privacy film.  The privacy film further comprises an area of the privacy film surrounding the privacy gates and light absorption material to absorb UV light, blue light, or both from the content displayed by a display panel, wherein the light absorption material includes iron oxide, NiTiO3, lutein, lead, sulfochromate yellow, lead antimonite yellow, lead-tin-antimony yellow, diarylide, arylide, bisacetoacetarylide, benzimidazolone, benzopheone, anthranliante, dibenzoylmethane, PABA derivative, salicylate, cinnamate, or camphor derivative, wherein the light absorption material is each of the privacy gates, as set forth in claims 1 and 12.  In a different embodiment, the instant application discloses a display device comprises a display panel and a privacy film with the explicit details stated above, as set forth in claim 7. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872